Citation Nr: 1630360	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a fracture in the mid shaft of the right tibia. 

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a fracture in the mid shaft of the right tibia. 

3.  Entitlement to service connection to a right knee disability, to include as secondary to service-connected residuals of a fracture in the mid shaft of the right tibia.

4.  Entitlement to service connection to a left knee disability, to include as secondary to service-connected residuals of a fracture in the mid shaft of the right tibia.
 
5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of a fracture in the mid shaft of the right tibia.     


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from April 1986 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board notes that the RO in Cleveland, Ohio currently has jurisdiction over the case.   

In May 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

As a final preliminary matter, the Board observes that additional VA treatment records dated through December 2014 were associated with the claims file since the issuance of the May 2011 statement of the case without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c)  (2015).   However, as the Veteran's claims to reopen right and left knee disabilities are being granted and the service connection claims for the knee disabilities and GERD are being remanded, the AOJ will have an opportunity to review all of the newly associated documents such that no prejudice results to the Veteran.  

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, and entitlement to service connection for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2003 rating decision denied the claim of entitlement to service connection for a right knee disability; the Veteran was properly notified of the adverse outcome in an October 2003 letter and did not file a notice of disagreement to appeal the RO's decision.
 
2.  Evidence received since the September 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a right knee disability.  

3.  A September 2003 rating decision denied the claim of entitlement to service connection for a left knee disability; the Veteran was properly notified of the adverse outcome in an October 2003 letter and did not file a notice of disagreement to appeal the RO's decision.
 
4.  Evidence received since the September 2003 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for a left knee disability.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
2.  New and material evidence has been received to reopen the service connection claim for a right knee disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The September 2003 rating decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 
 
4.  New and material evidence has been received to reopen the service connection claim for a left knee disability.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist 

In this decision, the Board reopens the claims of service connection for right and left knee disabilities.  To the extent that the Veteran seeks to reopen those claims, the benefit is granted, and no other issue is adjudicated in this decision.  As such, no discussion of VA's duty to notify and assist is necessary.  

II.  Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

By way of background, the Veteran's service connection claims for right and left knee disabilities were originally denied in a September 2003 rating decision.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 2003 rating decision became final based on the evidence then of record.   38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen service connection claims for right and left knee disabilities, to include as secondary to the service-connected residuals of a fracture in the mid shaft of the right tibia.  Specifically, the Veteran contends that medications prescribed for his right tibia condition, to include "hydro cortisone shots," have resulted in his right and left knee disabilities.   See statement from the Veteran received in February 2012.   

The evidence previously considered at the time of the last final decision (i.e. in September 2003) includes service treatment records, an August 2003 VA examination report, and VA treatment records dated through May 2003.  The September 2003 rating decision denied the service connection claims for right and left knee disabilities based on the RO's conclusion that the Veteran's knee disabilities neither occurred in nor were caused by service.  The RO further concluded that there was no evidence that the claimed disabilities were related to the service-connected residuals of a right tibia fracture.      

Evidence pertaining to the Veteran's claimed knee disabilities since the last final (i.e. September 2003) rating decision includes VA treatment records dated through December 2014, additional lay statements as to the etiology of the knee disabilities, and the Veteran's testimony during the May 2016 hearing that his primary care VA physician who had treated him since 1984 opined that the claimed knee disabilities were directly related to the service-connected right tibia condition.  See May 2016 hearing transcript at 4, 7.

The Veteran' testimony as to his primary VA physician's suggestion of a relationship between the claimed right and left knee disabilities and the service-connected right tibia condition was not previously considered and relate to an unestablished fact necessary to prove the claim; namely, whether the nexus elements of a service connection claim are met.  As such, the evidence is both new and material, and the Board finds that the reopening of these claims is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected residuals of a fracture in the mid shaft of the right tibia is reopened and, to this extent only, the benefit is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability, to include as secondary to the service-connected residuals of a fracture in the mid shaft of the right tibia is reopened and, to this extent only, the benefit is granted.


REMAND

Relevant to the service connection claims for right and left knee disabilities, the Veteran contends that medications prescribed for his right tibia condition, to include "hydro cortisone shots," have caused or aggravated his right and left knee disabilities.   See Statement from the Veteran received in February 2012.  At the May 2016 hearing, the Veteran testified that his primary VA physician at the Chillicothe VA Medical Center, who had treated the Veteran since 1984, informed the Veteran that the service-connected right tibia condition was directly related to the claimed right and left knee disabilities.  See May 2016 hearing transcript at 4, 7.  The Veteran should be asked to clarify when this treating physician advised him of that opinion, and the records from that time period should be sought.  After obtaining outstanding VA treatment records, if any, the RO should undertake any other development deemed appropriate in order to adjudicate the claims on appeal.  

Relevant to the service connection claim for GERD, the record reflects that the Veteran has not undergone a VA examination for the claimed disability.  The service treatment records reflect a diagnosis of gastroenteritis in a November 1987 emergency care and treatment, as well as a subsequent complaint of a stomach ache and "severe pain (clutching abdomen or bent over)" in an April 1988 service treatment record.  The Veteran's post-service treatment records reflect assessments of acid reflux.  See October 2014 VA treatment record; December 2014 VA treatment record.  The Veteran has also argued that his GERD was caused or aggravated by taking anti-inflammatory medication prescribed for his service-connected right tibia condition.  See May 2016 hearing transcript at 3.  

Given that the Veteran's service treatment records reflect complaints of and treatment for abdominal symptoms and given a current diagnosis of GERD, a VA examination is necessary under VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the time period when he was advised by a VA treatment provider that his claimed knee disabilities were related to his service connected right mid shaft tibia fracture.  The records from this time period then should be sought.  If the Veteran does not respond, all outstanding VA treatment records, to include treatment records from the VA Medical Centers located in Chillicothe, Columbus, and Dayton dated since 1984, should be sought.   

2.  Provide the Veteran an opportunity to identify any further VA treatment records he wants considered in connection with his appeal, which records should be sought.  

3.  Provide the Veteran the opportunity to submit any outstanding private medical records relevant to the claims on appeal and provide the appropriate authorization for release form(s).  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on his behalf.   

4.  After the above development is completed, schedule the Veteran for a VA examination by an appropriate medical professional to address his claimed GERD.  The entire claims file must be made available to the examiner for review, and all necessary testing must be accomplished. 

The examiner should provide an opinion as to the following questions: 

(A) Whether it is at least as likely as not that the claimed GERD is related to service, to include consideration of the November 1987 diagnosis of gastroenteritis and April 1988 complaint of abdominal pain.  

(B)  Whether it is at least as likely as not that the claimed GERD is caused or aggravated by the Veteran's service-connected residuals of a fracture in the mid shaft of the right tibia, to include any medications prescribed for the service-connected condition.  

A full explanation should be provided for all opinions expressed.

5.  After all of the above actions have been completed, accomplish any other development deemed appropriate in order to adjudicate the claims on appeal.  
 
6.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


